Citation Nr: 1648011	
Decision Date: 12/27/16    Archive Date: 01/06/17

DOCKET NO.  14-26 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability.

4.  Entitlement to service connection for atrial fibrillation, to include as secondary to service-connected disability.

5.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected PTSD, prior to December 15, 2010.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney
ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2011, March 2011, and May 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia.  

Service connection for PTSD was granted in the January 2011 rating decision, and an initial 30 percent rating was assigned, effective June 1, 2010.   The Veteran appealed the initial rating, and in an April 2014 rating decision, a 70 percent rating was assigned for the entire appeal period.  However, as this rating is still less than the maximum benefit available, the appeal is still pending.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In April 2012, along with his claim of entitlement to service connection for hypertension, the Veteran submitted claims seeking service connection for erectile dysfunction, acid reflux, and a sleep disorder.  These issues were addressed in a March 2013 VCAA notice, but not adjudicated in a rating decision, and it is not apparent that the Veteran withdrew these issues from consideration.  Therefore, these issues are REFERRED to the RO for appropriate action. 

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issues of entitlement to an increased rating for bilateral hearing loss, entitlement to service connection for hypertension, entitlement to service connection for atrial fibrillation, and entitlement to TDIU are addressed in the REMAND that follows the below ORDER.

FINDING OF FACT

The social and occupational impairment from the Veteran's PTSD does not more closely approximate total impairment with deficiencies in most areas. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that the Veteran's service treatment records and all identified VA and private treatment records have been obtained.  Moreover, the Veteran has been provided appropriate VA examinations.

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.



II. Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

III. Analysis

The Veteran's PTSD is rated as 70 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  Further, simply because this Veteran has some symptoms that are contemplated at a higher rating level does not mean the impact of his PTSD overall rises that level.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013).  The Board must look to the frequency, severity, and duration of the impairment.  Id.   

The Veteran was afforded two VA examinations to assess his PTSD symptoms, in October 2010 and March 2015.  In addition, a Social and Industrial Survey was performed in September 2010.

At the Social and Industrial Survey, the examiner noted that the Veteran had good hygiene, was cooperative and friendly, and had good eye contact and attention span.  The Veteran spoke slowly and exhibited a flat affect.   He reported that he had difficulty working with others and would jump off equipment and grab coworkers and supervisors by the neck when angry.  He stated that jobs would last 1 to 1.5 years, ending because they were finished or he had conflict with supervisors.  The Veteran indicated that he had quit numerous jobs impulsively.  He has been unemployed since 2005 related to knee difficulty, but he questioned whether he could return to work given his mood and inability to tolerate other people's behavior. 

The Veteran related that he struggles with crowds and was unable to tolerate people or attend a VA class without medication.  He endorsed depression and anxiety.  He denied suffering confusion, but reported that he forgets people's names easily.  The examiner documented multiple marriages and noted that the Veteran had been married to his current wife for 15 years before they divorced and remarried in 2009.  The marriage was reportedly better now that the Veteran had stopped drinking and his wife better understood PTSD.  The Veteran indicated that his children are all grown and do not live with him, but he asserted that he was close to two of them.  The Veteran stated that he does not have friends.   He denied having hobbies. 

The October 2010 VA examiner indicated that he Veteran described a number of problematic traits, including emotional lability, causing mood swings and poor anger control.  Other traits included suspiciousness, mistrust, and hostility, causing strain in working relationships.  The examiner determined that the Veteran was likely socially isolated and had conflict in close relationships.  The examiner noted that the Veteran had difficulty falling or staying asleep, irritability or outbursts of anger, difficulty concentrating, markedly diminished interest in significant activities, and detachment from others.  He also endorsed panic attacks.  The Veteran did not exhibit hallucinations, homicidal or suicidal thoughts, or obsessive and ritualistic behavior.  The Veteran displayed slow and slurred speech, but the Veteran reported that he had taking his Xanax right before the examination.  Thought processes were unremarkable.  The examiner concluded that the degree of severity of the Veteran's PTSD symptoms was moderate.  

At a March 2015 VA examination, the examiner found that the Veteran presented with occupational and social impairment with reduced reliability and productivity.  The Veteran reported that he had been married on and off for 19 years, including three marriages to his second wife.  He was living with his wife and son and had a relationship with his brother.  The Veteran endorsed feeling irritable, anxious, and depressed.  He indicated that he had difficulty modulating his emotions and becomes angry easily.  He related that he did not have any friends.  The examiner noted depressed mood, anxiety, suspiciousness, near-continuous panic and depression, chronic sleep impairment, mild memory loss, gross impairment in thought processes and communication, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, inability to establish and maintain effective relationships, and impaired impulse control.  The examiner documented that the Veteran was hostile during the examination.  Nevertheless, the examiner stated that the Veteran was likely over-reporting his difficulties with PTSD, noting that the Veteran was in a good marriage, rode motorcycles, had stopped drinking, and seemed to be coping with stress better.  The examiner found that the Veteran's symptoms had not worsened or increased in frequency or duration since the last VA examination.

The Veteran seeks regular VA and private mental health treatment, but these treatment notes do not reflect symptoms more severe than those documented above. 
A rating in excess of 70 percent requires manifestations that result in total occupational and social impairment with deficiencies in most areas.  That level of impairment has not been present during the period of the claim.  While the Veteran was not working and was concerned with whether his symptoms would allow him to return to work, he had relationships with his wife and brother, as well as long-distance relationships with two children.  In addition, he exhibited intact thought processes and cognition and is capable of performing activities of daily living, including maintaining personal hygiene and dressing appropriately.  In light of these facts, the Board determines that a rating in excess of 70 percent is not warranted.
Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 70 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.
 

ORDER

Entitlement to an initial rating in excess of 70 percent for PTSD is denied.


REMAND

With regard to the Veteran's service connection claim for hypertension, the Veteran has not been afforded a VA examination to assess the etiology of this disability.  The Veteran contends that the hypertension is associated with his service-connected PTSD and has submitted a medical literature abstract that suggests that there may be a relationship.  He has also suggested that the hypertension is associated with his coronary artery disease.  Therefore, the Veteran should be scheduled for a VA examination to assess the etiology of his hypertension.

As for the Veteran's bilateral hearing loss, the most recent VA examination was performed in January 2013, almost four years ago.  VA treatment notes reflect that the Veteran has been seen since then for his hearing aids, but there is no documentation of a more recent audiological examination.  Therefore, the Board determines that the evidence is insufficient for determining the appropriate rating for the Veteran's bilateral hearing loss for the entire appeal period and that another VA examination should be scheduled. 

As for the TDIU claim, the Veteran, through his representative, has explicitly raised the issue of entitlement to TDIU as a result of the Veteran's PTSD.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for TDIU is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229   (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).

The record reflects that in an April 2014 rating decision, the Veteran was granted a 100 percent rating for his coronary artery disease, effective December 15, 2010.  TDIU may only be assigned when the schedular rating is less than 100 percent. 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).  A 100 percent rating is the maximum rating available, and the Veteran cannot be assigned more than 100 percent on any basis at any given time.  See 38 U.S.C.A. §§ 1155, 1156; see also Buie v. Shinseki, 24 Vet. App. 242, 249-251 (2010).  Thus, the Veteran may either be assigned TDIU or a 100 percent rating for his service-connected disability, but not both.  

However, service connection was not in effect for coronary artery disease until December 15, 2010 and service connection was in effect for PTSD, rated as 70 percent disabling, as of June 1, 2010.  Consequently, whether the Veteran was entitled to TDIU prior to December 15, 2010 must be considered.  The Veteran asserted at his September 2010 VA examination that his nonservice-connected knee disabilities prevented him from working, but the record also reflects that the Veteran had a history of exhibiting hostile, sometimes violent behavior toward coworkers as a result of his PTSD.  Therefore, the Board determines that an opinion should be obtained as to whether the Veteran's PTSD alone resulted in him being unable to obtain or maintain substantially gainful employment prior to December 15, 2010.

Finally, with respect to the Veteran's claim of entitlement to service connection for atrial fibrillation, the Veteran filed a notice of disagreement in March 2011, but no statement of the case (SOC) was issued in response.  While the Veteran is service-connected for coronary artery disease, the record does not reflect that the atrial fibrillation was contemplated in rating that disability.  Therefore, the Board determines that the issue of entitlement to service connection for atrial fibrillation is still on appeal and must be readjudicated in an SOC. Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:
	
1. Issue an SOC in response to the March 2011 notice of disagreement with the denial of service connection for atrial fibrillation in the March 2011 rating decision.  Inform the Veteran of the requirements to perfect an appeal with respect to this matter.  Ensure that any indicated development is completed if the Veteran perfects an appeal with respect to the issue.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.

3.  The Veteran should be afforded the appropriate VA examination to determine the degree of severity of his bilateral hearing loss.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

The examiner is requested to identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz. A Maryland CNC Test should also be administered to determine speech recognition scores. 

The examiner also must discuss in detail the overall functional effects of the Veteran's bilateral hearing loss.

4.  The Veteran should be afforded an examination by a physician with sufficient expertise to determine the etiology of his hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.

Based on the review of the record and examination of the Veteran, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the disorder originated during active service or is otherwise etiologically related to active service. 

If the answer to the above is negative, the examiner should state a medical opinion as to whether it is at least as likely as not (i.e., whether there is a 50 percent or better probability) that the Veteran's hypertension was caused or permanently worsened by his PTSD or coronary artery disease.  If the examiner believes that the hypertension was permanently worsened by service-connected disability or disabilities, he or she should attempt to identify the baseline level of disability that existed prior to the onset of aggravation.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian.  The examiner must not ignore the Veteran's competent reports of in-service injury or of symptoms experienced during active service and since. 

The rationale for each opinion expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

5.  A comment should be obtained from an appropriate examiner as to whether the functional effects of the Veteran's PTSD alone affected his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience, prior to December 15, 2010.

Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner is asked to discuss the functional effects that the Veteran's service connected PTSD had on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience. The examiner must not consider the Veteran's age or any non-service connected disabilities. 

6.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
7.  Then, the RO or the AMC should readjudicate the issues remaining on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his attorney, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.


By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


